Title: To George Washington from Winthrop Sargent, 27 November 1789
From: Sargent, Winthrop
To: Washington, George


          Marietta, Territory of the United States
          SirNorth West of the River Ohio Novr 27th 1789
          I conceive it incumbent on me to acquaint your Excellency with the Death of Saml H. Parsons Esqr. one of the Judges of this territory.
          He had been to view some Salt Springs on a Branch of the big Beaver & on the Morng of the 17th Inst: Embarked on Board a Canoe, with one Man only, to descend that River—Before noon on the same Day, the Boat, in a very shattered Condition, with

sundry Articles of Baggage known to have been the Property of the Judge, were observed floating by a military Post or Station at the Falls of Beaver (four Miles from the Ohio) & the Officer commanding immediately detached a Party in Search of the Bodies—but without Success. Upon the Eveg of the same Day a Soldier, who was with the deceased at the Time of his embarkation, arrived at the Post, being charged with his Horses & a Message to the Officer that he would dine with him at 12 oClock on the same Day—the 17th.
          Upon the 18th and 19th the Bodies were sought after, but in vain—and we have no Intelligence since.
          As this melancholy Occasion has given me the Opportunity of introducing myself to your Excellency, devoid of the painful Consciousness of Intrusion I will trespass so far as to express my grateful Satisfaction in the fair Prospects of our Country under the present Constitution & your Excellency’s Administration. with every Sentiment of Respect I have the Honour to be your Excellency’s most obedient & most devoted Servant
          
            Winthrop Sargent
          
          
            P.S. The Governour is expected every Moment to arrive at this Place on his Way down the River—as the waters, which have been very low, will now permit his Passage.
            This Tour will give me an Opportunity of visiting a Country in which your Excellency, if I am not misinformed, has formerly been conversant—If there should be at this Time, or hereafter, any Services which I can render you—or if your Excellency should be desirous of any Species of Information within my Ability to acquire, it will be highly gratifying to me to devote my attention thereto—for it will add very much to my Happiness to contribute to your Excellency’s Pleasures.
          
          
            W. Sargent
          
        